Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CREDIT DOCUMENTS

 

Dated as of July 31, 2003

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT AND CREDIT DOCUMENTS (this “Agreement”)
by and among U.S.  RESTAURANT PROPERTIES OPERATING L.P., a Delaware limited
partnership (“USRP Operating” or the “Principal Borrower”), USRP FUNDING 2002-A,
L.P., a Texas limited partnership (the “General SPE); and together with USRP
Operating, the “Existing Borrowers”), USRP (S&C), LLC, a Texas limited liability
company (“S&C”), USRP HOLDING CORP., a Texas corporation (“USRP Holding”; and
together with S&C, the “New Borrowers”; collectively, the Existing Borrowers and
New Borrowers shall be referred to herein from time to time as the “Borrower”),
USRP MANAGING, INC., a Delaware corporation and the general partner of USRP
Operating, as a Guarantor (the “General Partner”), U.S. RESTAURANT PROPERTIES,
INC., a Maryland corporation, as a Guarantor (“USRP REIT”), the Subsidiary
Guarantors (as defined in the Credit Agreement referenced below), the Lenders
(as defined in the Credit Agreement), BANK OF AMERICA, N.A., as Agent for the
Lenders (in such capacity, the “Agent”) is an amendment to the terms set forth
in that certain Credit Agreement dated as of May 31, 2002 among the Borrower,
the General Partner, the Subsidiary Guarantors, the Agent, the Lenders and Banc
of America Securities LLC, as Sole Lead Arranger and Sole Book Manager (in such
capacity “BAS”), as amended or modified by the terms of that certain letter
agreement dated as of July 1, 2002 and that certain letter agreement dated as of
September, 2002, as further amended by that certain First Amendment to Credit
Agreement dated as of September, 2002, as further amended by that certain
Assignment of Account (Borrower Collateral Accounts), Agreement Relating to
Letters of Credit and Second Amendment to Credit Agreement dated as of April 30,
2003, as further amended by that certain Third Amendment to Credit Agreement
dated as of May 31, 2003 and as further amended by that certain Fourth Amendment
to Credit Agreement dated as of June 30, 2003 (collectively, as the same may
have be further amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”); capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.

 

WHEREAS, S&C is a Wholly Owned Subsidiary of USRP Holding and USRP Holding is a
Wholly Owned Subsidiary of USRP Operating;

 

WHEREAS, S&C was created for the purpose of holding certain of the Real
Properties which currently contribute to the Borrowing Base Asset Value and each
Borrower wishes to cause such Real Properties to continue to contribute to the
Borrowing Base Asset Value and to cause the New Borrowers to become “Borrowers”
under the Credit Agreement and Credit Documents;

 

WHEREAS, the Existing Borrowers and the New Borrowers have requested and the
Lenders and Administrative Agent have agreed to amend the Credit Agreement to
add the New Borrowers as “Borrowers” under the Credit Agreement and the other
Credit Documents and to otherwise amend the Credit Agreement and Credit
Documents on the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

 

1.                                      Amendments to Credit Agreement.

 

(a)                                  The introductory paragraph of the Loan
Agreement is hereby deleted and replaced with the following:

 

“THIS CREDIT AGREEMENT, dated as of May 31, 2002 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), is by and among
U.S.  RESTAURANT PROPERTIES OPERATING L.P., a Delaware limited partnership
(“USRP Operating” or the “Principal Borrower”), USRP FUNDING 2002-A, L.P., a
Texas limited partnership (the “General SPE), USRP (S&C), LLC, a Texas limited
liability company (“S&C”), USRP HOLDING CORP., a Texas corporation (“USRP
Holding”; collectively, with USRP Operating, the General SPE and S&C, the
“Borrower”), USRP MANAGING, INC.,

 

--------------------------------------------------------------------------------


 

a Delaware corporation and the general partner of USRP Operating, as a Guarantor
(the “General Partner”), U.S. RESTAURANT PROPERTIES, INC., a Maryland
corporation, as a Guarantor (“USRP REIT”), the Subsidiary Guarantors (as defined
herein), the Lenders (as defined herein), BANK OF AMERICA, N.A., as Agent for
the Lenders (in such capacity, the “Agent”) and BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager (in such capacity “BAS”).”

 

(b)                                 The following definitions are hereby added
to Section 1.1 of the Credit Agreement in their proper alphabetical order:

 

““S&C” has the meaning given to such term in the Preamble of this Credit
Agreement.”

 

““USRP Holding” has the meaning given to such term in the Preamble of this
Credit Agreement.”

 

““USRP Holding Pledge Agreement” means that certain Pledge and Security
Agreement entered into by USRP Holding as of July 31, 2003 in favor of the
Collateral Agent and for the benefit of the Lender Parties.”

 

(c)                                  The definitions of the terms “Approved
Shoneys Assets”, “Borrower”, “Borrowing Base Asset Value” and “Credit Documents”
contained in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced, respectively, with the following:

 

““Approved Shoneys Assets” means a collective reference to those Shoneys Assets
which are wholly owned by the General SPE or S&C and have been approved by the
Agent and the Required Lenders as assets which may, to the extent meeting all
other requirements set forth herein, contribute to the calculation of the
Borrowing Base Asset Value pursuant to a Determination Decision delivered in
connection with Section 3.24 hereof.”

 

““Borrower” means, collectively, USRP Operating, the General SPE, S&C, USRP
Holding and their respective permitted successors and assigns.”

 

““Borrowing Base Asset Value” means, as of any given calculation date, an amount
equal to (a) the sum of (i) the sum of the Asset Values of all Real Properties
which are wholly owned by the General SPE or S&C; plus (ii) the sum of the Asset
Values of each of the Approved Shoneys Assets; less (b) any amounts included in
the above calculations that are attributable to (i) assets subject to one or
more Liens or Negative Pledges; and (ii) Excluded Assets.”

 

““Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, the USRP Pledge Agreement, the USRP Holding Pledge
Agreement, each Joinder Agreement, any UCC financing statements securing payment
under any of such documents, that certain letter agreement dated as of July 1,
2002 with respect to the Credit Agreement, that certain letter agreement dated
as of September, 2002 with respect to the Credit Agreement, that certain First
Amendment to Credit Agreement dated as of September, 2002, that certain
Assignment of Account (Borrower Collateral Accounts), Agreement Relating to
Letters of Credit and Second Amendment to Credit Agreement dated as of April 30,
2003, that certain Third Amendment to Credit Agreement dated as of May 31, 2003,
that certain Fourth Amendment to Credit Agreement dated as of June 30, 2003,
that certain Fifth Amendmetn to Credit Agreement and Credit Documents dated as
of July 31, 2004 and any other documents securing the obligations of the Credit
Parties under this Credit Agreement or any other Credit Document (in each case
as the same may be amended, modified, restated, supplemented, extended, renewed
or replaced from time to time), and “Credit Document” means any one of them.”

 

(d)                                 The text of Section 3.24 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Within thirty (30) days following a written request of the Borrower (a
“Determination Request”), the Agent and Required Lenders shall deliver to the
Borrower a written notice (a “Determination Decision”) determining whether any
Shoneys Assets, as identified by the Borrower in such Determination Request, are

 

2

--------------------------------------------------------------------------------


 

assets which may, to the extent meeting all other requirements set forth herein,
contribute to the calculation of the Borrowing Base Asset Value.  The decision
of the Agent and Required Lenders set forth in the Determination Decision shall
be made in the sole discretion of the Agent and Required Lenders.  To the extent
any of the assets referenced in a Determination Request are not approved
pursuant to the applicable Determination Decision, the Agent and Lenders hereby
agree to permit the transfer or disposition of such asset by the General SPE or
S&C, as applicable, and to execute such documentation as is reasonably requested
by the Borrower to permit such transfer or disposition.  The Borrower shall not
make more than two (2) Determination Requests during the term hereof.”

 

(e)                                  The following two sentences are hereby
added to the end of Section 6.13:

 

“S&C has no Subsidiaries and owns no Capital Stock of any other Person.”

 

(f)                                    The text of Section 6.27 of the Credit is
hereby deleted in its entirety and replaced with the following:

 

“Each of S&C and the General SPE is a Bankruptcy Remote Borrowing Entity.  USRP
Operating owns 99% of the Capital Stock of the General SPE and USRP Holding owns
100% of S&C.”

 

(g)                                 The text of Section 7.2 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Except as a result of or in connection with a dissolution, merger or
disposition of a Subsidiary not prohibited by Section 8.4 or Section 8.5, each
Credit Party will, and will cause each of its corporate Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence,
rights, franchises, authority and status as a REIT or Qualified REIT Subsidiary,
as applicable.  The General SPE and S&C shall each maintain their respective
status as a Bankruptcy Remote Borrowing Entities and each of the Credit Parties
shall take such action as is required to maintain such status at all times
during the term hereof.  The General SPE shall, at all times during the term
hereof, remain a Wholly Owned Subsidiary of USRP Operating, S&C shall, at all
times during the term hereof, remain a Wholly Owned Subsidiary of USRP Holding
and USRP Holding shall, at all times during the term hereof, remain a Wholly
Owned Subsidiary of USRP Operating.”

 

(h)                                 The text of Section 8.5(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“(b)                           Neither the General SPE nor S&C shall sell,
transfer, assign, pledge, encumber or otherwise dispose of any of their
respective assets except to the extent the General SPE or S&C, as applicable,
obtains the prior written consent of the Agent (which consent may be withheld at
the sole reasonable discretion of the Agent).”

 

(i)                                     The text of Section 8.15(c) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“(c)                            the General SPE shall not, at any time,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its assets except to the extent such Liens are of the types described in
Sections 8.2(a), (b), (c), (d), (e), (f), (h) and (i);”

 

(j)                                     The word “and” at the end of clause (d)
of Section 8.15 is hereby deleted, the period (“.”) at the end of clause (e)
thereof is hereby deleted and replaced with a semicolon (“;”) and the following
clauses (f), (g) and (h) are hereby added to Section 8.15 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“(f)                              S&C shall not, at any time, contract, create,
incur, assume or permit to exist any Lien with respect to any of its assets
except to the extent such Liens are of the types described in Sections 8.2(a),
(b), (c), (d), (e), (f), (h) and (i);

 

3

--------------------------------------------------------------------------------


 

(g)                                 S&C shall not, in any case, incur any
Indebtedness or Contingent Obligations aside from Indebtedness and/or Contingent
Obligations arising in connection with the Credit Documents and Indebtedness
and/or Contingent Obligations of the type described in Section 8.1(e); and

 

(h)                                 USRP Holding shall not, at any time,
contract, create, incur, assume or permit to exist any Lien on its ownership
interests in S&C or on the income derived therefrom (except to the extent such
Liens arise in connection with the Credit Documents).”

 

2.                                      References to “Borrower” in Credit
Documents.  All references to the “Borrower” or “Borrowers” contained in each of
the Credit Documents are hereby deemed to mean a collective reference to the
Existing Borrowers and the New Borrowers and any list of such parties is hereby
deemed to include reference to the New Borrowers.

 

3.                                      Reaffirmation of Representations.  The
Borrower, General Partner and each of the other Guarantors hereby repeat and
reaffirm all representations and warranties (as modified, supplemented or
amended herein) made by such party to the Agent and the Lenders in the Credit
Agreement and the other Credit Documents to which it is a party on and as of the
date hereof (or, if any representation and warranty expressly relates to an
earlier date, on and as of such earlier date) with the same force and effect as
if such representations and warranties were set forth in this Agreement in
full.  The New Borrowers hereby join in the making of such representations and
warranties.  Each of the undersigned Credit Parties hereby acknowledges and
consents to the terms, conditions and revisions set forth in this Agreement.

 

4.                                      Reaffirmation of Guaranty. The General
Partner and each of the other Guarantors hereby each reaffirm their continuing
guaranty obligations to the Agent and the Lenders under the Credit Agreement and
agree that the transactions contemplated by this Agreement shall not in any way
affect the validity and enforceability of their respective guaranties or the
Credit Agreement or reduce, impair or discharge their obligations thereunder.

 

5.                                      Conditions Precedent.  The effectiveness
of this Agreement is subject to receipt by the Agent of each of the following,
each in form and substance satisfactory to the Agent:

 

(a)                                  a counterpart of this Agreement duly
executed by each of the parties listed in the preamble hereof;

 

(b)                                 a fully executed version of the USRP Holding
Pledge Agreement in form and substance similar to the document attached hereto
as Exhibit A;

 

(c)                                  a fully executed original of an amended and
restated Revolving Note in form and substance similar to the document attached
hereto as Exhibit A;

 

(d)                                 the following corporate documents:

 

(i)                                     Charter Documents.  Copies of the
articles or certificates of incorporation or other charter documents of each New
Borrower certified to be true and complete as of a recent date by the
appropriate governmental authority of the state or other jurisdiction of its
incorporation and certified by a secretary or assistant secretary of such Person
to be true and correct as of the date hereof;

 

(ii)                                  Bylaws.  A copy of the bylaws, operating
agreement or equivalent of each New Borrower certified by a secretary or
assistant secretary of such Person to be true and correct and in force and
effect as of the date hereof;

 

(iii)                               Resolutions.  Copies of resolutions of the
board of directors or other governing body of each New Borrower approving and
adopting the transactions entered into and obligations assumed pursuant to the
terms hereof, approving and adopting the Credit Agreement and the other Credit
Documents (as amended hereby) to which it is a party and authorizing execution
and delivery of this the Loan Documents to which it is a party, such resolutions
to be certified by a secretary or

 

4

--------------------------------------------------------------------------------


 

assistant secretary of such New Borrower to be true and correct and in force and
effect as of the date hereof;

 

(e)                                  evidence that all governmental, shareholder
and third-party consents and approvals (if any) necessary in connection with the
New Borrowers becoming parties to the Credit Agreement and other Credit
Documents have been obtained;

 

(f)                                    payment by Borrower of all outstanding
fees and expenses of the Agent, the Issuing Lender, the Collateral Agent, each
Lender and the Agent’s, Issuing Lender’s, Collateral Agent’s and Lenders’
counsel (if any) incurred in connection with the preparation of this Agreement
and all other fees and expenses relating to the preparation, execution and
delivery of this Agreement or otherwise related to the Credit Agreement or the
Credit Documents which are due and payable on the date hereof or as of the date
of the applicable advance, including, without limitation, payment to the Agent,
Issuing Lender, Collateral Agent and the Lenders of attorneys’ fees,
consultants’ fees, travel expenses, all fees and expenses associated with prior
transactions entered into or contemplated by and between Borrower and the Agent,
Collateral Agent, Issuing Lender and/or the Lenders and all other fees and
expenses due and then-owing from the Borrower to the such Persons pursuant to
the terms hereof and the Credit Documents;

 

(g)                                 evidence, satisfactory to the Agent, that
S&C qualifies as a Bankruptcy Remote Borrowing Entity and a taxable REIT
subsidiary under the Code and that the execution and performance by the Credit
Parties under the Credit Documents shall not affect such status; and

 

(h)                                 such other documents, instruments and
agreements as the Agent may reasonably request.

 

6.                                      Additional Representations.  The
Borrower (including, without limitation, the New Borrower), General Partner and
each of the other Guarantors collectively represent and warrant to the Agent and
the Lenders that:

 

(a)                                  Authorization.  The Borrower, General
Partner and each other Guarantor, respectively, has the right and power and has
obtained all authorizations necessary to execute and deliver this Agreement and
to perform its respective obligations hereunder and under the Credit Agreement
and Credit Documents, as amended by this Agreement, in accordance with their
respective terms.  This Agreement has been duly executed and delivered by a duly
authorized officers of the Borrower, General Partner and each other Guarantor,
respectively, and each of this Agreement and the Credit Agreement and Credit
Documents, as amended by this Agreement, is a legal, valid and binding
obligation of the Borrower, General Partner and each other Guarantor (each as
applicable), enforceable against the Borrower, General Partner and each other
Guarantor (each as applicable) in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
may be limited by equitable principles generally.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower, General Partner and the other Guarantors of this
Agreement and the performance by the Borrower, General Partner and/or the other
Guarantors of this Agreement and the Credit Agreement and Credit Documents, as
amended by this Agreement, in accordance with their respective terms, does not
and will not, by the passage of time, the giving of notice or otherwise: (i)
require any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower, General Partner, any of the other
Guarantors or any other Consolidated Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Borrower, General Partner, any of the other Guarantors or any other Consolidated
Party, or any indenture, agreement/or other instrument to which the Borrower,
General Partner, any of the other Guarantors or any other Consolidated Party is
a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower, General
Partner, any other Guarantor or any other Consolidated Party other than in favor
of the Agent for the benefit of the Lenders; and

 

5

--------------------------------------------------------------------------------


 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Agreement.

 

7.                                      Waivers; Delays; Omissions.  No waiver
by Lenders of any default shall be deemed to be a waiver of any other subsequent
default, nor shall any such waiver by Lenders be deemed to be a continuing
waiver.  No delay or omission by Lenders in exercising any right or power
hereunder, or under any other writings executed by Assignor or any obligor as
security for or in connection with the Credit Party Obligations, shall impair
any such right or power or be construed as a waiver thereof or any acquiescence
therein, nor shall any single or partial exercise of any such right or power
preclude other or further exercise thereof, or the exercise of any other right
or power of Lenders hereunder or under such other writings.

 

8.                                      Maximum Applicable Interest Rates.  No
provision herein or in any promissory note, instrument, or any other document,
instrument or agreement evidencing the Credit Party Obligations shall require
the payment or permit the collection of interest in excess of the maximum
permitted by law. If any excess of interest in such respect is provided for
herein or in any such promissory note, instrument, or any other document,
instrument or agreement, the provisions of this paragraph shall govern, and no
obligor shall be obligated to pay the amount of such interest to the extent that
it is in excess of the amount permitted by law. The intention of the parties
being to conform strictly to the usury laws now in force, all promissory notes,
instruments, and other documents, instruments or agreements evidencing the
Credit Party Obligations shall be held subject to reduction to the amount
allowed under said usury laws as now or hereafter construed by the courts having
jurisdiction.

 

9.                                      Default.  The failure of the Borrower or
any of the Guarantors to perform any of their respective obligations under this
Agreement or the material falsity of any representation or warranty made herein
shall, at the option of the Agent and/or Lenders (as determined in accordance
with the Credit Agreement) after expiration of any applicable cure period,
constitute an Event of Default under the Credit Documents.

 

10.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH
CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
STATE.

 

11.                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.   No Credit Party shall transfer or assign
any of their respective rights or obligations hereunder without the prior
written consent of the Agent.

 

12.                               Certain References.  Each reference to the
Credit Agreement in any of the Credit Documents shall be deemed to be a
reference to the Credit Agreement as amended by this Agreement.

 

13.                               Expenses; Opinion.  The Borrower shall
reimburse the Collateral Agent, Issuing Lender, Agent and Lenders upon demand
for all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by the such Persons in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.  Additionally, the Borrower shall deliver,
within thirty (30) days of the date hereof, a legal opinion from counsel to the
Credit Parties concerning (a) the due authorization, execution, delivery and
enforceability of this Agreement and the Credit Agreement, as amended to date
and (b) such other matters as may be reasonably requested by the Agent, in each
case in form and substance acceptable to the Agent.

 

14.                               Release.  Each Credit Party hereby represents
and warrants that it has no claims, counterclaims, offsets, or defenses to any
of the Credit Documents, or to the performance of their respective obligations
thereunder and, in consideration of the Lenders’ and Agent’s willingness to
grant the amendment referenced herein, hereby releases the Issuing Lender,
Agent, the Collateral Agent, the Lenders, BAS, and each of their respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act on or prior to the date hereof.

 

15.                               Effect.  Except as expressly herein amended,
the terms and conditions of the Credit Agreement and the other Credit Documents
remain in full force and effect.  The amendments contained herein shall be
deemed to have

 

6

--------------------------------------------------------------------------------


 

prospective application only, unless otherwise specifically stated herein.

 

16.                               No Novation. The parties hereto intend this
Agreement to evidence the amendments to the terms of the existing indebtedness
of the Borrower and Guarantors to the Lenders as specifically set forth herein
and do not intend for such amendments to constitute a novation in any manner
whatsoever.

 

17.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and shall be binding upon all parties, their successors and assigns.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE(S) FOLLOW(S)]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date hereof.

 

 

PRINCIPAL BORROWER:

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.

 

 

 

 

 

By:  USRP MANAGING, INC.

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

GENERAL SPE:

 

 

 

 

 

USRP FUNDING 2002-A, L.P.

 

 

 

 

 

 

By:  USRP (SFGP) 2, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

S&C:

 

 

 

 

 

USRP (S&C), LLC

 

 

 

 

 

 

By:  USRP Holding Corp.

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

USRP HOLDING CORP.:

 

 

 

 

 

USRP HOLDING CORP.

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

USRP MANAGING, INC.

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

USRP REIT:

 

 

 

 

 

U.S.  RESTAURANT PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

 

 

ARKANSAS RESTAURANTS #10, L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: North American Restaurant Management, Inc.

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

RESTAURANT PROPERTY PARTNERS, L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: Restaurant Funding, Inc

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

SOUTHEAST FAST-FOOD PARTNERS, L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: Bulldog Management, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (66), LTD.,
a Texas limited partnership

 

 

 

 

 

 

By: USRP GP1, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (FAIN 10), L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: USRP GP5, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

 

USRP (KATY), L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: USRP GP8, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name: Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (LAVID), L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (PAC), L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: USRP (Cap), Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (QUEST), L.P.,
a Texas limited partnership

 

 

 

 

By: USRP GP4, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (SAN ANTONIO), LTD.,
a Texas limited partnership

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

 

USRP (T&C), L.P.,
a Texas limited partnership

 

 

 

 

 

 

By: USRP GP3, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

BULLDOG MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

NORTH AMERICAN RESTAURANT MANAGEMENT, INC.,

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

RESTAURANT FUNDING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

PINNACLE RESTAURANT GROUP, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (ACQUISITION), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

 

USRP (BC), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (BILL), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (BOB), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (CAL), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (CAP), INC.
a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (CARROLL), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

12

--------------------------------------------------------------------------------


 

 

USRP (CENTRAL AVENUE), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (CHRIS), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (DEEDEE), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (DON), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (FINANCE), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (FRED), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

13

--------------------------------------------------------------------------------


 

 

USRP (GANT1), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (GANT2), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (GOLD), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP GP, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP GP1, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP GP3, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

 

USRP GP4, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP GP5, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP GP8, LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (ILLINOIS), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (JENNIFER), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (JONES), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

15

--------------------------------------------------------------------------------


 

 

USRP (JV2), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (MANAGER), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (MIDON), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (MINNESOTA), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (MISSOURI), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (MOLLY), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

16

--------------------------------------------------------------------------------


 

 

USRP (PALMA), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (PAT), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (POPEYE’S), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (RIBBIT), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (SARAH), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (ST.  LOUIS), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

17

--------------------------------------------------------------------------------


 

 

USRP (STEVE), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (SUSI), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (SYBRA), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (VALERIE), LLC,
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

FUEL SUPPLY, INC.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

PINNACLE RESTAURANT GROUP II, LLC

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

18

--------------------------------------------------------------------------------


 

 

USRP (CAROLINA), LTD.

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (LINCOLN), LTD.

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (NORMAN), LTD.

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (WEST VIRGINIA) PARTNERS, L.P.

 

 

 

 

 

By:

USRP Renovation Corp.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

U.S. RESTAURANT PROPERTIES DEVELOPMENT, L.P.

 

 

 

 

 

 

By:  Restaurant Contractor Corp.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

RESTAURANT RENOVATION PARTNERS, L.P.

 

 

 

 

 

 

By: Restaurant Acquisition Corp.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

19

--------------------------------------------------------------------------------


 

 

RESTAURANT ACQUISITION CORP.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

RESTAURANT CONTRACTOR CORP.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP RENOVATION CORP.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

[remainder of page left intentionally blank – additional signature page to
follow]

 

20

--------------------------------------------------------------------------------


 

AGENT/ISSUING LENDER/LENDER/COLLATERAL AGENT :

 

 

 

 

 

 

BANK OF AMERICA, N.A., in its capacity as Agent,
Issuing Lender, sole Lender and Collateral Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF USRP HOLDING PLEDGE AGREEMENT

 

 

PLEDGE AGREEMENT
[USRP HOLDING PLEDGE AGREEMENT]

 

 

THIS PLEDGE AGREEMENT, dated as of July 31, 2003 (this “Pledge Agreement”) is
made by (a) USRP HOLDING CORP., a Texas corporation, as pledgor (in such
capacity, the “Pledgor”), and (b) BANK OF AMERICA, N.A., in its capacity as
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in Section 1 hereof).

 

RECITALS

 

WHEREAS, pursuant to the terms of that certain Credit Agreement dated as of
May 31, 2002 by and among U.S.  RESTAURANT PROPERTIES OPERATING L.P., a Delaware
limited partnership (“USRP Operating” or the “Principal Borrower”), USRP FUNDING
2002-A, L.P., a Texas limited partnership (the “General SPE), USRP (S&C), LLC, a
Texas limited liability company (“S&C”), USRP HOLDING CORP., a Texas corporation
(“USRP Holding”; collectively, with USRP Operating, the General SPE and S&C, the
“Borrower”), USRP MANAGING, INC., a Delaware corporation and the general partner
of USRP Operating, as a Guarantor (the “General Partner”), U.S. RESTAURANT
PROPERTIES, INC., a Maryland corporation, as a Guarantor (“USRP REIT”), the
Subsidiary Guarantors (as defined herein), the Lenders (as defined herein), BANK
OF AMERICA, N.A., as Agent for the Lenders (in such capacity, the “Agent”) and
BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager (in
such capacity “BAS”), as amended or modified by the terms of that certain letter
agreement dated as of July 1, 2002 and that certain letter agreement dated as of
September, 2002, as further amended by that certain First Amendment to Credit
Agreement dated as of September, 2002, as further amended by that certain
Assignment of Account (Borrower Collateral Accounts), Agreement Relating to
Letters of Credit and Second Amendment to Credit Agreement dated as of April 30,
2003, as further amended by that certain Third Amendment to Credit Agreement
dated as of May 31, 2003, as further amended by that certain Fourth Amendment to
Credit Agreement dated as of June 30, 2003 and as further amended by that
certain Fifth Amendment to Credit Agreement and Credit Documents dated as of
July 31, 2003 (collectively, as the same may have be further amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), the Secured Parties have agreed to make loans upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, it is a condition precedent to the effectiveness of that certain Fifth
Amendment to Credit Agreement and Credit Documents dated as of July 31, 2003 and
the inclusion of the Pledgor as a Borrower under the Credit Agreement that the
Pledgor shall have executed and delivered this Pledge Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties; and

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Definitions. Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement. The following terms which are defined in the Uniform
Commercial Code as in effect in the State of North Carolina as of the date
hereof are used herein as so defined:  Accession, Financial Asset, Proceeds and
Security.  In addition, the following terms have the following meanings:

 

“Secured Obligations” means, without duplication, (i) all of the obligations of
the Credit Parties to any Secured Party, whenever arising, under the Credit
Agreement or any of the other Credit Documents (including, but not limited to,
any interest accruing after the occurrence of a Bankruptcy Event with respect to
any Credit Party, regardless of whether such interest is an allowed claim under
the Bankruptcy Code), whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent,

 

22

--------------------------------------------------------------------------------


 

howsoever evidenced, created, held or acquired, whether primary, secondary,
direct, contingent, or joint and several, as such obligations may be amended,
modified, increased, extended, renewed or replaced from time to time, (ii) all
of the obligations of the Credit Parties to any Secured Party under any Hedging
Agreement, and (iii) all costs and expenses incurred in connection with
enforcement and collection of the foregoing obligations, including reasonable
attorneys’ fees and the allocated cost of internal counsel.

 

“Secured Parties” means a collective reference to the Agent, the Lenders, the
Sole Lead Arranger and the Sole Book Manager (each as defined in the Credit
Agreement) and the Collateral Agent.

 

“UCC” means the Uniform Commercial Code, as in effect in the State of North
Carolina.

 

2.                                       Pledge and Grant of Security Interest.
To secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations, Pledgor hereby grants, pledges and assigns to the Collateral Agent,
for the benefit of the Secured Parties, a continuing security interest in, and a
right to set off against, any and all right, title and interest of Pledgor in
and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”):

 

(a)                                  Pledged Capital Stock.  (i) 100% of the
issued and outstanding Capital Stock owned by Pledgor in the entities set forth
on Schedule 2(a) attached hereto and (ii) 65% of the issued and outstanding
classes of Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) (“Voting Equity”) and 100% of the issued and outstanding
classes of Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) (“Non Voting Equity”) owned by the Pledgor of each
foreign Subsidiary of the Pledgor set forth on Schedule 2(b), in each case
together with the certificates (or other agreements or instruments), if any,
representing such Capital Stock and all options and other rights, contractual or
otherwise, with respect thereto (collectively, together with the Capital Stock
described in Sections 2(b) and 2(c) below, the “Pledged Capital Stock”),
including, but not limited to, the following:

 

(A)                              all shares, securities, partnership interests,
membership interests or other equity interests representing a dividend on any of
the Pledged Capital Stock, or representing a distribution or return of capital
upon or in respect of the Pledged Capital Stock, or resulting from a stock
split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder of, or otherwise
in respect of, the Pledged Capital Stock; provided, however, that such Pledgor
shall not be required to deliver more than 65% of the Voting Equity of any
Person that is a foreign Subsidiary of the Pledgor; and

 

(B)                                without affecting the obligations of the
Pledgor under any provision prohibiting such action hereunder or under the
Credit Agreement, in the event of any consolidation or merger involving the
issuer of any Pledged Capital Stock and in which such issuer is not the
surviving entity, the Capital Stock (in the applicable percentage specified in
Section 2(a) above) of the successor entity formed by or resulting from such
consolidation or merger.

 

(b)                                 Additional Shares.  (i) 100% of the issued
and outstanding Capital Stock of any Person which is hereafter listed on
Schedule 2(a), as amended from time to time and (ii) 65% of the Voting Equity
and 100% of the Non Voting Equity owned by the Pledgor of any Person which is
hereafter listed on Schedule 2(b), as amended from time to time, in each case
together with the certificates (or other agreements or instruments), if any,
representing such Capital Stock.

 

(c)                                  Proceeds. All Accessions and all Proceeds
of any and all of the foregoing, including, without limitation, all cash and
non-cash proceeds and products of the foregoing, however and whenever acquired
and in whatever form.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that Pledgor may from time to time hereafter deliver
additional shares of Capital Stock to the Collateral Agent as collateral
security for the Secured Obligations.  Upon delivery to the Collateral Agent,
such additional Capital Stock

 

23

--------------------------------------------------------------------------------


 

shall be deemed to be part of the Pledged Collateral and shall be subject to the
terms of this Pledge Agreement whether or not Schedule 2(a) is amended to refer
to such additional Capital Stock.

 

3.                                       Security for Secured Obligations. The
security interest created hereby in the Pledged Collateral constitutes
continuing collateral security for the Secured Obligations.

 

4.                                       Delivery of the Pledged Collateral;
Perfection of Security Interest.

 

(a)                                  Delivery of Certificates.  Pledgor shall
deliver to the Collateral Agent (i) simultaneously with or prior to the
execution and delivery of this Pledge Agreement, all certificates representing
the Pledged Capital Stock of Pledgor and (ii) promptly upon the receipt thereof
by or on behalf of Pledgor, all other certificates and instruments constituting
Pledged Collateral of Pledgor.  Prior to delivery to the Collateral Agent, all
such certificates and instruments constituting Pledged Collateral of Pledgor
shall be held in trust by Pledgor for the benefit of the Collateral Agent
pursuant hereto.  All such certificates shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit
4(a) attached hereto with appropriate reference made therein to capital stock,
partnership interests or membership interests, as appropriate.

 

(b)                                 Additional Securities.  If Pledgor shall
receive by virtue of its being, becoming or having been the owner of any Pledged
Collateral, any (i) certificate, including without limitation, any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares or membership or equity interests, stock splits, spin-off
or split-off, promissory notes or other instrument; (ii) option or right,
whether as an addition to, substitution for, or an exchange for, any Pledged
Collateral or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then, subject to the percentage limitations set
forth in Section 2(a) above, Pledgor shall receive such certificate, instrument,
option, right or distribution in trust for the benefit of the Secured Parties,
shall segregate it from Pledgor’s other property and shall deliver it forthwith
to the Collateral Agent in the exact form received together with any necessary
endorsement and/or appropriate stock power duly executed in blank, substantially
in the form provided in Exhibit 4(a), to be held by the Collateral Agent as
Pledged Collateral and as further collateral security for the Secured
Obligations.

 

(c)                                  Financing Statements.  Pledgor shall
execute and deliver to the Collateral Agent such UCC or other applicable
financing statements as may be reasonably requested by the Collateral Agent in
order to perfect and protect the security interest created hereby in the Pledged
Collateral of Pledgor.

 

(d)                                 Control.  If necessary to perfect the
Secured Parties’ security interest in any Pledged Collateral consisting of
uncertificated Pledged Capital Stock, upon request of the Collateral Agent, (i)
the Pledgor shall, and shall cause each issuer of such uncertificated Pledged
Capital Stock (each an “Issuer”) to, execute a control agreement in form and
substance reasonably acceptable to the Collateral Agent.  Pledgor hereby
authorizes and instructs each Issuer that is a party to this Pledge Agreement to
comply with any instruction received by it from the Collateral Agent in writing
that (y) states that an Event of Default has occurred and is continuing and (z)
is otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from Pledgor, and Pledgor agrees to indemnify such
Issuer for any loss, damage or liability incurred by such Issuer in acting upon
such instructions of the Collateral Agent.

 

5.                                       Representations and Warranties. 
Pledgor hereby represents and warrants to the Collateral Agent, for the benefit
of the Secured Parties, that:

 

(a)                                  Authorization of Pledged Capital Stock. 
The Pledged Capital Stock is duly authorized and validly issued, is fully paid
and, with respect any Pledged Capital Stock consisting of stock of a
corporation, nonassessable and is not subject to the preemptive rights of any
Person.  All other shares of Capital Stock constituting Pledged Collateral will
be duly authorized and validly issued, fully paid and,

 

24

--------------------------------------------------------------------------------


 

with respect any Pledged Capital Stock consisting of stock of a corporation,
nonassessable and not subject to the preemptive rights of any Person.

 

(b)                                 Title.  Pledgor has good and indefeasible
title to the Pledged Collateral of Pledgor and will at all times be the legal
and beneficial owner of such Pledged Collateral free and clear of any Lien,
other than Permitted Liens.  There exists no “adverse claim” within the meaning
of Section 8-102 of the UCC with respect to the Pledged Capital Stock of
Pledgor.

 

(c)                                  Exercising of Rights.  The exercise by the
Collateral Agent of its rights and remedies hereunder will not violate any law
or governmental regulation or any material contractual restriction binding on or
affecting Pledgor or any of its property.

 

(d)                                 Pledgor’s Authority.  No authorization,
approval or action by, and no notice or filing with any Governmental Authority
or with the issuer of any Pledged Capital Stock is required either (i) for the
pledge made by Pledgor or for the granting of the security interest by Pledgor
pursuant to this Pledge Agreement or (ii) for the exercise by the Collateral
Agent or the Secured Parties of their rights and remedies hereunder (except as
may be required by laws affecting the offering and sale of securities).

 

(e)                                  Security Interest/Priority.  This Pledge
Agreement creates a valid security interest in favor of the Collateral Agent,
for the benefit of the Secured Parties, in the Pledged Collateral.  The taking
possession by the Collateral Agent of the certificates, if any, representing the
Pledged Capital Stock and all other certificates and instruments constituting
Pledged Collateral will perfect and establish the first priority of the
Collateral Agent’ security interest in the Pledged Capital Stock and such
certificates and instruments and, upon the filing of UCC financing statements or
registration of the Collateral Agent’ security interest on the books and records
of the Issuers of any uncertificated Pledged Capital Stock, the Collateral Agent
shall have a first priority perfected security interest in all other Pledged
Collateral represented by such Pledged Capital Stock.  Except as set forth in
this Section 5(e), no action is necessary to perfect or otherwise protect such
security interest.

 

(f)                                    Partnership and Membership Interests. 
Except as previously disclosed to the Collateral Agent, none of the Pledged
Shares consisting of partnership or limited liability company interests (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a security governed by Article 8 of the
UCC, (iii) is an investment company security, (iv) is held in a securities
account or (v) constitutes a Security or a Financial Asset.

 

(g)                                 No Other Capital Stock.  Pledgor owns no
Capital Stock in the SPE Sub other than as set forth on Schedule 2(a) and
Schedule 2(b) attached hereto.

 

(h)                                 Partnership and Limited Liability Company
Interests.  Except as previously disclosed to the Collateral Agent, none of the
Pledged Capital Stock consisting of partnership or limited liability company
interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a “security” or a “financial asset” as
such terms are defined in Article 8 of the UCC.

 

6.                                       Covenants.  Pledgor hereby covenants,
that until such time as the Credit Party Obligations are fully satisfied,
Pledgor shall:

 

(a)                                  Books and Records.  Mark its books and
records (and shall cause the issuer of the Pledged Capital Stock of Pledgor to
mark its books and records) to reflect the security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Pledge Agreement.

 

(b)                                 Defense of Title.  Warrant and defend title
to and ownership of the Pledged Collateral of Pledgor at its own expense against
the claims and demands of all other parties claiming an interest therein, keep
the Pledged Collateral free from all Liens, except for Permitted Liens, and not
sell, exchange, transfer,

 

25

--------------------------------------------------------------------------------


 

assign, lease or otherwise dispose of Pledged Collateral of Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Credit Documents.

 

(c)                                  Further Assurances.  Promptly execute and
deliver at its expense all further instruments and documents and take all
further action that may be necessary and desirable or that the Collateral Agent
may reasonably request in order to (i) perfect and protect the security interest
created hereby in the Pledged Collateral of Pledgor (including, without
limitation, the execution and filing of UCC financing statements and any and all
action necessary to satisfy the Collateral Agent that the Collateral Agent has
obtained a first priority perfected security interest in all Pledged Capital
Stock); (ii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Pledged Collateral of Pledgor; and (iii)
otherwise effect the purposes of this Pledge Agreement, including, without
limitation and if requested by the Collateral Agent upon the occurrence or
during the continuance of an Event of Default, delivering to the Collateral
Agent irrevocable proxies in respect of the Pledged Collateral of Pledgor.  To
that end, Pledgor agrees that the Collateral Agent may file one or more
financing statements disclosing the Collateral Agent’s security interest in any
or all of the Pledged Collateral of Pledgor without Pledgor’s signature thereon,
and further Pledgor also hereby irrevocably makes, constitutes and appoints the
Collateral Agent, its nominee or any other person whom the Collateral Agent may
designate, as Pledgor’s attorney-in-fact with full power and for the limited
purpose to sign in the name of Pledgor any such financing statements (including
renewal statements), amendments and supplements, notices or any similar
documents that in the Collateral Agent’s reasonable discretion would be
necessary, appropriate or convenient in order to perfect and maintain perfection
of the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as the Secured Obligations
remain unpaid and until the commitments relating thereto shall have been
terminated.  Pledgor hereby agrees that a carbon, photographic or other
reproduction of this Pledge Agreement or any such financing statement is
sufficient for filing as a financing statement by the Collateral Agent without
notice thereof to Pledgor wherever the Collateral Agent may in its sole
discretion desire to file the same.  In the event for any reason the law of any
jurisdiction other than Delaware becomes or is applicable to the Pledged
Collateral of Pledgor or any part thereof, or to any of the Secured Obligations,
Pledgor agrees to execute and deliver all such instruments and to do all such
other things as the Collateral Agent reasonably deems necessary to preserve,
protect and enforce the security interests of the Collateral Agent under the law
of such other jurisdiction (and, if Pledgor shall fail to do so promptly upon
the request of the Collateral Agent, then the Collateral Agent may execute any
and all such requested documents on behalf of Pledgor pursuant to the power of
attorney granted hereinabove).  If any Pledged Collateral is in the possession
or control of Pledgor’s agents and the Collateral Agent so requests, Pledgor
agrees to notify such agents in writing of the Collateral Agent’s security
interest therein and, upon the Collateral Agent’s request, instruct them to hold
all such Pledged Collateral for its account and subject to the Collateral
Agent’s instructions.  Pledgor agrees to mark its books and records to reflect
the security interest of the Collateral Agent in the Pledged Collateral.

 

(d)                                 Amendments.  Not make or consent to any
amendment or other modification or waiver with respect to any of the Pledged
Collateral of Pledgor or enter into any agreement or allow to exist any
restriction with respect to any of the Pledged Collateral of Pledgor other than
pursuant hereto or as may be permitted under the Credit Agreement.

 

(e)                                  Compliance with Securities Laws.  File all
reports and other information now or hereafter required to be filed by Pledgor
with the United States Securities and Exchange Commission and any other state,
federal or foreign agency in connection with the ownership of the Pledged
Collateral of Pledgor.

 

(f)                                    Issuance, Acquisition or Encumbrance of
Capital Stock.  Not issue or acquire any Capital Stock or execute any warrants,
pledges or similar instruments pledging or in any manner encumbering its
currently outstanding Capital Stock except to the extent required by the Credit
Documents.

 

7.                                       Performance of Obligations and Advances
by Collateral Agent or Secured Parties. On failure of Pledgor to perform any of
the covenants and agreements contained herein, the Collateral Agent or any of
the Secured Parties may, at its sole option and in its reasonable discretion,
perform or cause to be performed the same and in so doing may expend such sums
as the Collateral Agent or such Secured Party may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to

 

26

--------------------------------------------------------------------------------


 

obtain a release of a Lien or potential Lien, expenditures made in defending
against any adverse claim and all other expenditures which the Collateral Agent
or such Secured Party may make for the protection of the security hereof or
which may be compelled to make by operation of law.  All such sums and amounts
so expended shall be repayable by the Pledgor on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the default rate specified in Section 3.1 of the Credit
Agreement for Revolving Loans.  No such performance of any covenant or agreement
by the Collateral Agent or the Secured Parties on behalf of Pledgor, and no such
advance or expenditure therefor, shall relieve the Pledgor of any default under
the terms of this Pledge Agreement, the Credit Agreement, any of the other
Credit Documents or any other documents relating to the Secured Obligations. 
The Collateral Agent or any Secured Party may make any payment hereby authorized
in accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by Pledgor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

8.                                       Events of Default. The occurrence of an
event which under the Credit Agreement would constitute an Event of Default
shall be an event of default hereunder (an “Event of Default”).

 

9.                                       Remedies.

 

(a)                                  General Remedies. Upon the occurrence of an
Event of Default and during the continuation thereof, the Collateral Agent and
the Secured Parties shall have, in addition to the rights and remedies provided
herein, in the Credit Agreement, the other Credit Documents or in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment or garnishment), the rights and remedies of a
secured party under the UCC of the jurisdiction applicable to the affected
Pledged Collateral.

 

(b)                                 Sale of Pledged Collateral.  Upon the
occurrence of an Event of Default and during the continuation thereof, without
limiting the generality of this Section and without notice, the Collateral Agent
may, in their sole discretion, sell or otherwise dispose of or realize upon the
Pledged Collateral, or any part thereof, in one or more parcels, at public or
private sale, at any exchange or broker’s board or elsewhere, at such price or
prices and on such other terms as the Collateral Agent may deem commercially
reasonable, for cash, credit or for future delivery or otherwise in accordance
with applicable law.  To the extent permitted by law, any Secured Party may in
such event bid for the purchase of such securities.  Pledgor agrees that, to the
extent notice of sale shall be required by law and has not been waived by
Pledgor, any requirement of reasonable notice shall be met if notice, specifying
the place of any public sale or the time after which any private sale is to be
made, is personally served on or mailed postage prepaid to Pledgor in accordance
with the notice provisions of Section 11.1 of the Credit Agreement at least 10
days before the time of such sale.  The Collateral Agent shall not be obligated
to make any sale of Pledged Collateral of Pledgor regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(c)                                  Private Sale.  Upon the occurrence of an
Event of Default and during the continuation thereof, the Pledgor recognizes
that the Collateral Agent may deem it impracticable to effect a public sale of
all or any part of the Pledged Collateral and that the Collateral Agent may,
therefore, determine to make one or more private sales of any such Pledged
Collateral to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment and not with a view to the distribution or resale thereof. 
Pledgor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to delay sale of
any such Pledged Collateral for the period of time necessary to permit the
issuer of such Pledged Collateral to register such Pledged Collateral for public
sale under the Securities Act of 1933.  Pledgor further acknowledges and agrees
that any offer to sell such Pledged Collateral which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of

 

27

--------------------------------------------------------------------------------


 

general circulation in the financial community of Charlotte, North Carolina (to
the extent that such offer may be advertised without prior registration under
the Securities Act of 1933), or (ii) made privately in the manner described
above shall be deemed to involve a “public sale” under the UCC, notwithstanding
that such sale may not constitute a “public offering” under the Securities Act
of 1933, and the Collateral Agent may, in such event, bid for the purchase of
such Pledged Collateral.

 

(d)                                 Retention of Pledged Collateral. To the
extent permitted under applicable law, in addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default, the Collateral Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations.  Unless and until the Collateral Agent
shall have provided such notices, however, the Collateral Agent shall not be
deemed to have accepted or retained any Pledged Collateral in satisfaction of
any Secured Obligations for any reason.

 

(e)                                  Deficiency.  In the event that the proceeds
of any sale, collection or realization are insufficient to pay all amounts to
which the Collateral Agent or the Secured Parties are legally entitled, the
Pledgor shall be jointly and severally liable for the deficiency, together with
interest thereon at the default rate specified in Section 3.1 of the Credit
Agreement for Revolving Loans that are Base Rate Loans and together with the
costs of collection and the reasonable fees of any attorneys employed by the
Collateral Agent to collect such deficiency.  Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Pledgor or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

 

(f)                                    Partial Exercise of Remedies/Failure to
Exercise Remedies.  Pledgor hereby acknowledges and agrees that (i) the
Collateral Agent shall not, in any case, be obligated to exercise any remedies
contemplated hereunder, (ii) the Collateral Agent may, in their sole discretion,
exercise any remedy contemplated hereunder with respect to all or any portion of
the Pledged Collateral, and (iii) any failure by the Collateral Agent upon an
Event of Default hereunder to exercise its remedies with respect to any portion
or the whole of the Pledged Collateral shall not constitute a waiver of its
right to exercise such remedies at any point in the future during such Event of
Default or any later Event of Default.

 

10.                                 Rights of the Collateral Agent.

 

(a)                                  Power of Attorney.  In addition to other
powers of attorney contained herein, Pledgor hereby designates and appoints the
Collateral Agent, on behalf of the Secured Parties, and each of their designees
or agents as attorney-in-fact of Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:

 

(i)                                     to demand, collect, settle, compromise,
adjust and give discharges and releases concerning the Pledged Collateral of
Pledgor, all as the Collateral Agent may reasonably determine;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any of the Pledged Collateral of
Pledgor and enforcing any other right in respect thereof;

 

(iii)                               to defend, settle, adjust or compromise any
action, suit or proceeding brought and, in connection therewith, give such
discharge or release as the Collateral Agent may deem reasonably appropriate;

 

(iv)                              to pay or discharge taxes, liens, security
interests, or other encumbrances levied or placed on or threatened against the
Pledged Collateral of Pledgor;

 

28

--------------------------------------------------------------------------------


 

(v)                                 to direct any parties liable for any payment
under any of the Pledged Collateral to make payment of any and all monies due
and to become due thereunder directly to the Collateral Agent or as the
Collateral Agent shall direct;

 

(vi)                              to receive payment of and receipt for any and
all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Pledged Collateral of Pledgor;

 

(vii)                           to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Pledged Collateral of Pledgor;

 

(viii)                        to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
pledge agreements, affidavits, notices and other agreements, instruments and
documents that the Collateral Agent may determine necessary in order to perfect
and maintain the security interests and liens granted in this Pledge Agreement
and in order to fully consummate all of the transactions contemplated herein;

 

(ix)                                to exchange any of the Pledged Collateral of
Pledgor or other property upon any merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Pledged Collateral of Pledgor with any committee,
depository, transfer agent, registrar or other designated agency upon such terms
as the Collateral Agent may determine;

 

(x)                                   to vote for a shareholder or member
resolution, or to sign an instrument in writing, sanctioning the transfer of any
or all of the Pledged Capital Stock of Pledgor into the name of the Collateral
Agent or one or more of the Secured Parties or into the name of any transferee
to whom the Pledged Capital Stock of Pledgor or any part thereof may be sold
pursuant to Section 9 hereof; and

 

(xi)                                to do and perform all such other acts and
things as the Collateral Agent may reasonably deem to be necessary, proper or
convenient in connection with the Pledged Collateral of Pledgor.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Credit Party Obligations are not fully
satisfied.  The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Pledge Agreement and shall
not be liable for any failure to do so or any delay in doing so.  The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in their individual capacities or their capacity
as attorney-in-fact except acts or omissions resulting from its gross negligence
or willful misconduct.  This power of attorney is conferred on the Collateral
Agent solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

 

(b)                                 Assignment by the Collateral Agent.  The
Collateral Agent may from time to time assign the Secured Obligations and any
portion thereof and/or the Pledged Collateral and any portion thereof to a
successor Collateral Agent under the Credit Agreement and the assignee shall be
entitled to all of the rights and remedies of the Collateral Agent under this
Pledge Agreement in relation thereto.

 

(c)                                  The Collateral Agent’s Duty of Care.  Other
than the exercise of reasonable care to ensure the safe custody of the Pledged
Collateral while being held by the Collateral Agent hereunder, the Collateral
Agent shall have no duty or liability to preserve rights pertaining thereto, it
being understood and agreed that the Pledgor shall be responsible for
preservation of all rights in the Pledged Collateral of Pledgor, and the
Collateral Agent shall be relieved of all responsibility for such Pledged
Collateral upon surrendering it or tendering the surrender of it to Pledgor. 
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Collateral Agent accord their

 

29

--------------------------------------------------------------------------------


 

own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Collateral Agent
shall not have responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Pledged Collateral, whether or not the Collateral Agent have or are
deemed to have knowledge of such matters; or (ii) taking any necessary steps to
preserve rights against any parties with respect to any Pledged Collateral.

 

(d)                                 Voting Rights in Respect of the Pledged
Collateral.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing, to the extent permitted by law, Pledgor may
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Pledge Agreement or the Credit Agreement
(including, without limitation, Section 6(g) hereof); and

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default, all rights of Pledgor to exercise the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant to paragraph (i) of this Section shall cease and all such rights shall
thereupon become vested in the Collateral Agent which shall then have the sole
right to exercise such voting and other consensual rights.

 

(f)                                    Dividend and Distribution Rights in
Respect of the Pledged Collateral.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing and subject to Section 4(b) hereof, Pledgor may
receive and retain any and all dividends (other than stock dividends and other
dividends constituting Pledged Collateral which are addressed hereinabove),
distributions or interest paid in respect of the Pledged Collateral to the
extent they are allowed under the Credit Agreement.

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default:

 

(A)                              all rights of Pledgor to receive the dividends,
distributions and interest payments which it would otherwise be authorized to
receive and retain pursuant to subsection (i) of this Section shall cease and
all such rights shall thereupon be vested in the Collateral Agent which shall
then have the sole right to receive and hold as Pledged Collateral such
dividends, distributions and interest payments; and

 

(B)                                all dividends, distributions and interest
payments which are received by Pledgor contrary to the provisions of
subsection (A) of this Section shall be received in trust for the benefit of the
Secured Parties, shall be segregated from other property or funds of Pledgor,
and shall be forthwith paid over to the Collateral Agent as Pledged Collateral
in the exact form received, to be held by the Collateral Agent as Pledged
Collateral and as further collateral security for the Secured Obligations.

 

(g)                                 Release of Pledged Collateral.  The
Collateral Agent may release any of the Pledged Collateral from this Pledge
Agreement or may substitute any of the Pledged Collateral for other Pledged
Collateral without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Pledge Agreement as to any
Pledged Collateral not expressly released or substituted, and this Pledge
Agreement shall continue as a first priority lien on all Pledged Collateral not
expressly released or substituted.

 

11.                                 Rights of Required Lenders and Actions of
Collateral Agent.

 

(a)                                  Rights of Required Lenders to Act for
Collateral Agent.  All rights of the Collateral Agent hereunder, if not
exercised by the Collateral Agent, in its capacity as a Lender Entity, may be
exercised by the Required Lenders.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Actions of Collateral Agent.  All actions of
the Collateral Agent hereunder (including the exercise of the remedies set forth
in Section 9 hereof) shall be taken with the unanimous consent of each of the
Collateral Agent, except to the extent the Secured Obligations with respect to
the credit facility administered by such Lender Entity are fully satisfied, in
which case such Lender Entity’s consent shall not be required.

 

12.                                 Application of Proceeds.  Upon the
occurrence and during the continuance of an Event of Default, any payments in
respect of the Secured Obligations and any proceeds of any Pledged Collateral,
when received by the Collateral Agent or any of the Secured Parties in cash or
its equivalent, will be applied pro rata to the Secured Obligations in respect
of the Credit Agreement and the Credit Documents.  Following such pro rata
allocation, such proceeds shall be applied in reduction of the Secured
Obligations in the order set forth in Section 3.15(b) of the Credit Agreement. 
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Collateral Agent shall have
the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Collateral Agent’ sole discretion, notwithstanding
any entry to the contrary upon any of its books and records.

 

13.                                 Costs and Expenses. At all times hereafter,
whether or not upon the occurrence of an Event of Default, the Pledgors agree to
promptly pay upon demand any and all reasonable costs and expenses (including,
without limitation, reasonably attorneys’ fees) of the Collateral Agent and the
Secured Parties (a) as required under the Credit Agreement and (b) as necessary
to protect the Pledged Collateral or to exercise any rights or remedies under
this Pledge Agreement or with respect to any Pledged Collateral.  All of the
foregoing costs and expenses shall constitute Secured Obligations hereunder.

 

14.                                 Continuing Agreement.

 

(a)                                  This Pledge Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until such
time as the Credit Party Obligations under the Credit Agreement are Fully
Satisfied.  At such time as such obligations are fully satisfied, this Pledge
Agreement shall be automatically terminated and the Collateral Agent and the
Secured Parties shall, upon the request and at the expense of the Pledgor, (i)
return all certificates representing the Pledged Capital Stock, all other
certificates and instruments constituting Pledged Collateral and all instruments
of transfer or assignment which have been delivered to the Collateral Agent
pursuant to this Pledge Agreement and (ii) forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Pledgor evidencing such termination.  Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Pledge Agreement.

 

(b)                                 This Pledge Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any Secured
Party as a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Collateral Agent or any Secured Party in defending and enforcing
such reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

15.                                 Amendments; Waivers; Modifications.  This
Pledge Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated unless such amendment, waiver, modification,
change, discharge or termination is evidenced in writing and signed by the
Collateral Agent and the Pledgor.

 

16.                                 Successors in Interest.  This Pledge
Agreement shall create a continuing security interest in the Collateral and
shall be binding upon Pledgor, its successors and assigns and shall inure,
together with the rights and remedies of the Collateral Agent and the Secured
Parties hereunder, to the benefit of the Collateral Agent and the Secured
Parties and their successors and permitted assigns; provided, however, that the
Pledgor may not assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders, as required by the

 

31

--------------------------------------------------------------------------------


 

Credit Agreement, and the Collateral Agent.  To the fullest extent permitted by
law, Pledgor hereby releases the Collateral Agent and each Secured Party, and
its successors and assigns, from any liability for any act or omission relating
to this Pledge Agreement or the Collateral, except, as applicable, for any
liability arising from the gross negligence or willful misconduct of the
Collateral Agent, or such Secured Party, or its officers, employees or agents.

 

17.                                 Notices.  All notices required or permitted
to be given under this Pledge Agreement shall be in conformance with
Section 11.1 of the Credit Agreement.

 

18.                                 Counterparts.  This Pledge Agreement may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Pledge
Agreement to produce or account for more than one such counterpart.

 

19.                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning, construction or interpretation of any provision of this
Pledge Agreement.


 


20.                                 GOVERNING LAW.

 

THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF EXCEPT TO THE EXTENT THAT PERFECTION AND REMEDIES ARE
NECESSARILY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

 


21.                                 WAIVER OF JURY TRIAL.

 

EACH OF THE PLEDGOR AND THE COLLATERAL AGENT HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY AND TO THE FULLEST EXTENT PERMITTED BY LAW
WAIVES ANY RIGHTS THAT IT MAY HAVE TO CLAIM OR RECEIVE CONSEQUENTIAL OR SPECIAL
DAMAGES IN CONNECTION WITH ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

22.                                 Consent to Jurisdiction.

 

(a)                                  Any legal action or proceeding with respect
to this Pledge Agreement may be brought in the courts of the State of North
Carolina in Mecklenburg County, or of the United States for the Western District
of North Carolina, and, by execution and delivery of this Pledge Agreement, the
Pledgor hereby irrevocably accepts for himself and in respect of its property,
generally and unconditionally, the nonexclusive jurisdiction of such courts. 
The Pledgor further irrevocably consents to the service of process in any manner
permitted by law.  Nothing herein shall affect the right of any Secured Party to
commence legal proceedings or to otherwise proceed against the Pledgor in any
other jurisdiction.

 

(b)                                 The Pledgor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Pledge
Agreement in the courts referred to in Section 22(a).  Each of the parties
hereto hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

23.                                 Severability.  If any provision of this
Pledge Agreement is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions.

 

24.                                 Entirety.  This Pledge Agreement, the Credit
Agreement, the other Credit Documents and any other documents relating to the
Secured Obligations represent the entire agreement of the parties hereto and
thereto, and supersede all prior agreements and understandings, oral or written,
if any, including any commitment letters or

 

32

--------------------------------------------------------------------------------


 

correspondence relating to the Credit Agreement, the other Credit Documents or
the transactions contemplated herein and therein.

 

25.                                 Survival.  All representations and
warranties of the Pledgor hereunder shall survive the execution and delivery of
this Pledge Agreement, the Credit Agreement, the other Credit Documents, the
delivery of the Notes under the Credit Agreement, the making of the loans under
the Credit Agreement.

 

26.                                 Other Security.  To the extent that any of
the Secured Obligations are now or hereafter secured by property other than the
Pledged Collateral (including, without limitation, real and other personal
property owned by Pledgor), or by a guarantee, endorsement or property of any
other Person, then the Collateral Agent and the Secured Parties shall have the
right to proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Collateral Agent and the Secured
Parties have the right, in their sole discretion, to determine which rights,
security, liens, security interests or remedies the Collateral Agent and the
Secured Parties shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or any of the Collateral Agent’ and the Secured Parties’ rights or the Secured
Obligations under this Pledge Agreement, the Credit Agreement, the other Credit
Documents or any other documents relating to the Secured Obligations.

 

[remainder of page intentionally left blank]

 

33

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

 

 

PLEDGOR:

 

 

 

USRP HOLDING CORP., a Texas corporation

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

Name:  Stacy M. Riffe

 

Title:  Chief Financial Officer

 

 

 

 

Accepted and agreed as of the date first above written.

 

 

 

COLLATERAL AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent for the Secured Parties

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2(a)



to



Pledge Agreement



dated as of                 , 2003 in favor of



the Collateral Agent



PLEDGED CAPITAL STOCK

 

 

1.                                       USRP (S&C), LLC, a Texas limited
liability company.

 

--------------------------------------------------------------------------------


 

Schedule 2(b)



to



Pledge Agreement



dated as of                 , 2003 in favor of



the Collateral Agent



PLEDGED CAPITAL STOCK

 

[None.]

 

3

--------------------------------------------------------------------------------


 

Exhibit 4(a)



to



Pledge Agreement



dated as of                 , 2003 in favor of



the Collateral Agent



 

Irrevocable Stock Power

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of [Capital Stock] of
                                            , a
                                :

 

No. of Shares

 

Certificate No.

 

 

 

 

 

 

 

and irrevocably appoints                                                       
its agent and attorney-in-fact to transfer all or any part of such capital stock
and to take all necessary and appropriate action to effect any such transfer. 
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him.

 

 

                                                                         ,

 

a                          corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED REVOLVING NOTE

 

 

AMENDED AND RESTATED REVOLVING NOTE

 

$30,000,000

 

July 31, 2003

 

FOR VALUE RECEIVED, U.S.  RESTAURANT  PROPERTIES OPERATING, L.P., a Delaware
corporation, USRP FUNDING 2002-A, L.P., a Texas limited partnership, USRP (S&C),
LLC, a Texas limited liability company and USRP Holding Corp., a Texas
corporation (collectively, the “Borrower”), hereby promise to pay to the order
of BANK OF AMERICA, N.A., its successors and assigns (the “Lender”), at the
office of Bank of America, N.A., as Agent (the “Agent”), at 101 North Tryon
Street, Independence Center, NC1-001-15-04, Charlotte, North Carolina  28255 (or
at such other place or places as the holder hereof may designate), at the times
set forth in the Credit Agreement dated as of May 31, 2002 among the Borrower,
the Guarantors, the Lenders and the Agent (as it may be as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement), but in no event later than the Maturity Date, in
Dollars and in immediately available funds, the principal amount of THIRTY
MILLION AND NO/100 DOLLARS ($30,000,000) or, if less than such principal amount,
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower pursuant to the Credit Agreement, and to pay interest from the
date hereof on the unpaid principal amount hereof, in like money, at said
office, on the dates and at the rates selected in accordance with Section 2.1(d)
of the Credit Agreement.

 

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement.  Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

 

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 

This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained by or on behalf
of the Borrower as provided in Section 11.3(c) of the Credit Agreement.

 

This Note is an amendment to, and is in substitution and replacement of that
certain Revolving Note dated as of May 31, 2002 in the principal amount of
$35,000,000.00 (the “Replaced Note”).  This Note represents the same
indebtedness represented by the Replaced Note and is not intended to constitute
a novation in any manner whatsoever.

 

[remainder of page left intentionally blank – signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

BORROWER:

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.

 

 

 

By:  USRP MANAGING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

USRP FUNDING 2002-A, L.P.

 

 

 

By:  USRP (SFGP) 2, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

USRP (S&C), LLC

 

 

 

By:  USRP Holding Corp.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

 

 

 

 

USRP HOLDING CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:  Stacy M. Riffe

 

 

Title:  Chief Financial Officer

 

6

--------------------------------------------------------------------------------